Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on January 20, 2022.
Claims 1-13 and 16-22 are currently pending. Claims 1,16 and 19 have been amended.  Claims 21-22 have been added. Claims 14-15 have been canceled.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg et al. (US 2015/0253291) (hereinafter Vahlberg) in view of Ellson et al. (US 2005/0092058) (hereinafter Ellson).
Regarding claim 1, Vahlberg teaches a method comprising: 
(a) applying a first mechanical pulse to an object (radiation pressure of EM waves) (see paragraphs 0027 and 0049);
(b) recording a first vibrational response of the object to the first mechanical pulse (see paragraph 0027 and 0052);
(c) applying a second mechanical pulse to the object (applying a plurality of individual pulses) (see paragraph 0028); 
(d) recording a second vibrational response of the object to the second mechanical pulse (see paragraphs 0028 and 0052); and 
(e) comparing the second vibrational response to the first vibrational response to determine a change in a temperature in the object (see paragraphs 0038-0041).
However, Vahlberg does not explicitly teach determining the time difference in recording the first vibrational response and recording the second vibrational response, the time difference being proportional to the change in temperature in the object.
Ellson teaches determining the time difference in recording the first vibrational response and recording the second vibrational response, the time difference being proportional to the change in temperature in the object (see paragraphs 0060-0061).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Vahlberg the time difference in recording the first vibrational response and recording the second vibrational response, the time difference being proportional to the change in temperature in the object as taught by Ellson.  One would be motivated to make this combination in order to accurately determine the temperature change of the object.
Regarding claim 2, Vahlberg further teaches the object being a solid object (see paragraphs 0027 and 0075).
Regarding claim 3, the prior combination teaches all the limitations of claim 1, Vahlberg further teaches transmitting predetermined pulse sequences of electromagnetic radiation towards the object whose mechanical response to the radiation is to be determined and assigning pulse durations (see paragraphs 0047-0049).  
However, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse and the second mechanical pulse having a same amplitude and a same duration.
Although, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse and the second mechanical pulse having a same amplitude and a same duration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse and the second mechanical pulse having a same amplitude and a same duration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, the prior combination teaches all the limitations of claim 1.
However, Vahlberg as modified by Ellson does not explicitly teach the operations (a) and (c) being performed with a piezoelectric transducer.
Ellson teaches applying a mechanical pulse with a piezoelectric transducer (see paragraph 0055).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the operations (a) and (c) as taught by the prior combination with a piezoelectric transducer as taught by Ellson.  One would be motivated to make this combination because piezoelectric transducers are highly reliable and provide fast and controlled scanning and analyzing of pulse measurements.  
Regarding claim 5, Vahlberg further teaches wherein operations (a) and (c) are performed with a pulsed laser beam (emitting EM wave pulses with a laser beam) (see paragraphs 0027 and 0058).
Regarding claim 6, Vahlberg teaches all the limitations of claim 1.
However, Vahlberg as modified by Ellson does not explicitly teach operations (b) and (d) being performed with a piezoelectric transducer.
Ellson teaches detecting a vibrational response of an object to the mechanical pulse with a piezoelectric transducer (see paragraph 0056-0057 and 0069). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the operations (b) and (d) as taught by the prior combination with a piezoelectric transducer as taught by Ellson.  One would be motivated to make this combination because piezoelectric transducers are highly reliable and provide fast and controlled scanning and analyzing of pulse measurements.  
Regarding claim 7, Vahlberg further teaches wherein operations (b) and (d) are performed with a laser (laser vibrometer) (see paragraphs 0027 and 0058).
Regarding claim 9, the prior combination teaches all the limitations of claim 1, Vahlberg further teaches the first mechanical pulse and the second mechanical pulse each having a duration of 30uUs to 1ms (see paragraph 0047).
However, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse and the second mechanical pulse each having a duration of about 0.1 microseconds to 50 microseconds. 
Although, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse and the second mechanical pulse each having a duration of about 0.1 microseconds to 50 microseconds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse and the second mechanical pulse each having a duration of about 0.1 microseconds to 50 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Vahlberg further teaches the first mechanical pulse and the second mechanical pulse are each rectangular mechanical pulses (see paragraph 0047).
Regarding claim 11, Vahlberg further teaches having an idle period between illumination pulses (see paragraph 0047). 
However, Vahlberg as modified by Ellson does not explicitly teach the second mechanical pulse being applied about 2 milliseconds to 5 milliseconds after the first mechanical pulse is applied to the object.
Although, Vahlberg as modified by Ellson does not explicitly teach the second mechanical pulse being applied about 2 milliseconds to 5 milliseconds after the first mechanical pulse is applied to the object, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second mechanical pulse being applied about 2 milliseconds to 5 milliseconds after the first mechanical pulse is applied to the object, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, the prior combination teaches all the limitations of claim 1.
However, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse and the second mechanical pulse each having an energy of less than about 1 millijoule.
Although, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse and the second mechanical pulse each having an energy of less than about 1 millijoule, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse and the second mechanical pulse each having an energy of less than about 1 millijoule, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, the prior combination teaches all the limitations of claim 1.
 However, Vahlberg as modified by Ellson does not explicitly teach the change in the temperature in the object being less than about 1ºC.
Although, Vahlberg as modified by Ellson does not explicitly teach the change in the temperature in the object being less than about 1ºC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the change in the temperature in the object being less than about 1ºC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, the prior combination teaches all the limitations of claim 14.
However, Vahlberg as modified by Ellson does not explicitly teach the time difference being less than about 1 nanosecond.
Although, Vahlberg as modified by Ellson does not explicitly teach the time difference being less than about 1 nanosecond, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time difference being less than about 1 nanosecond, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Vahlberg further teaches (f) applying a third mechanical pulse to the object (applying a plurality of individual pulses) (see paragraph 0028); 
(g) recording a third vibrational response of the object to the third mechanical pulse (see paragraphs 0028 and 0052); and 
(h) comparing the first vibrational response to the third vibrational response to determine a second change in the temperature in the object (see paragraphs 0036-0041).
Regarding claim 18, the prior combination teaches all the limitations of claim 17.
 However, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse, the second mechanical pulse, and the third mechanical pulse are applied at a rate of about 100 Hz or less.
Although, Vahlberg as modified by Ellson does not explicitly teach the first mechanical pulse, the second mechanical pulse, and the third mechanical pulse are applied at a rate of about 100 Hz or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse, the second mechanical pulse, and the third mechanical pulse are applied at a rate of about 100 Hz or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, the prior combination teaches all the limitations of claim 1, Vahlberg further teaches determining the time difference in recording the first vibrational response and recording the second vibrational response being performed by determining a time difference in recording a reference subset (sub-intervals) of a first waveform of the first vibrational response and recording a reference subset (sub-intervals) of a second waveform of the second vibrational response (see paragraph 0036).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Ellson as applied to claim 1 above, in further view of Sucha et al (US 2013/0010818) (hereinafter Sucha).
Regarding claim 8,the prior combination teaches all the limitations of claim 1.
However, Vahlberg as modified by Ellson does not explicitly teach the operations (b) and (d) being performed using an oscilloscope.
Sucha teaches using an oscilloscope (50) to make pulse measurements (see Figure 1 and paragraphs 0005 and 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the operations (b) and (d) as taught by the prior combination with an oscilloscope as taught by Sucha.  One would be motivated to make this combination in order to provide more flexibility in scanning and analyzing pulse measurements.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view Ellson as applied to claim 1 above, in further view of Maris et al. (US 6175416) (hereinafter Maris).
Regarding claim 19, the prior combination teaches all the limitations of claim 1.
However Vahlberg as modified by Ellson does not explicitly teach the determining the time difference in recording the first vibrational response and recording the second vibrational response including: extracting about 5 oscillation periods to 20 oscillations periods of a first waveform of the first vibrational response of the object; determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the about 5 oscillation periods to 20 oscillations periods of the first waveform; extracting about 5 oscillation periods to 20 oscillations periods of a second waveform of the second vibrational response of the object; determining a second time, wherein the second time is a period of time between the application of the second mechanical pulse to the object and the about 5 oscillation periods to 20 oscillations periods of the second waveform; and determining a time difference between the first time and the second time, wherein the time difference is proportional to a change in the temperature in the object.
Maris teaches extracting oscillations periods of a first waveform of the first vibrational response of the object (see column 41, line 41 through column 42, line 25); determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the oscillations periods of the first waveform (oscillating response is observed in the detected probe beam as a function of delay) (see column 42, lines 7-25); extracting oscillations periods of a second waveform of the second vibrational response of the object (see column 41, line 41 through column 42, line 25); determining a second time, wherein the second time is a period of time between the application of the second mechanical pulse to the object and the oscillations periods of the second waveform(oscillating response is observed in the detected probe beam as a function of delay) (see column 42, lines 7-25); and determining a time difference between the first time and the second time, wherein the time difference is proportional to a change in the temperature in the object (time delay between pump and probe beams) (see column 10, lines 43-64, column 30, lines 19-64 and column 41, line 41 through column 42, line 25).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the determining the time difference in recording the first vibrational response and recording the second vibrational response as taught by the prior combination including: extracting oscillations periods of a first waveform of the first vibrational response of the object; determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the oscillations periods of the first waveform; extracting oscillations periods of a second waveform of the second vibrational response of the object; determining a second time, wherein the second time is a period of time between the application of the second mechanical pulse to the object and the oscillations periods of the second waveform; and determining a time difference between the first time and the second time, wherein the time difference is proportional to a change in the temperature in the object as taught by Maris.  One would be motivated to make this combination in order to provide an ultrafast non-destructive optical technique to measure thermal properties of an object.
However, Vahlberg as modified by Ellson and Maris does not explicitly teach the oscillation periods of the first and second waveform being about 5 oscillation periods to 20 oscillations periods.
Although, Vahlberg as modified by Ellson and  Maris does not explicitly teach the oscillation periods of the first and second waveform being about 5 oscillation periods to 20 oscillations periods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the oscillation periods of the first and second waveform being about 5 oscillation periods to 20 oscillations periods, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Ellson and Maris as applied to claim 19 above, in further view of Sucha.
Regarding claim 20, the prior combination teaches all the limitations of claim 19.
However, Vahlberg as modified by Ellson and Maris does not explicitly teach the time difference being determined using a cross-correlation analysis.
Sucha teaches the time difference being determined using a cross-correlation analysis (correlator) (40) (see paragraph 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with the time difference being determined using a cross-correlation analysis as taught by Sucha.  One would be motivated to make this combination in order to enhance accuracy in detecting desired measurements from pulse response devices.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Ellson in further view of Reichenberger et al. (US 5370121) (hereinafter Reichenberger).
Regarding claim 22, the prior combination teaches all the limitations of claim 21.
However, Vahlberg as modified by Ellson does not explicitly teach the first waveform being substantially identical to the second waveform except for the first waveform being offset in time from the second waveform.
Reichenberger teaches the first waveform being substantially identical to the second waveform except for the first waveform being offset in time from the second waveform (see column 1, lines 61-66 and column 2, lines 64-67).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with the first waveform being substantially identical to the second waveform except for the first waveform being offset in time from the second waveform as taught by Reichenberger.  One would be motivated to make this combination in order to accurately identify differences between the echo signals/vibrational responses of the first and second waveforms. Thus, more precisely identify temperature changes in the object.

Response to Arguments
Applicant's arguments filed January 20. 2022 have been fully considered but they are not persuasive. 
Applicant argues in pages 6-7 of the Remarks that Vahlberg “does not describe ‘comparing the second vibrational response to the first vibrational response to determine a change in temperature in the object.’ ” This argument is not persuasive.
The Examiner respectfully submits that Vahlberg discloses in paragraph 0041 that the measurements will contain impulse responses with small differences in frequency characteristics dues to the object’s variation in temperature.  Vahlberg further discloses identifying and adjusting these differences.  Therefore, a change in temperature is being determined when the differences in frequencies are identified and in order to determine the small differences in frequency characteristics the first and second vibrational responses are compared.
Applicant argues in page 8 of the Remarks that “Ellson is not measuring the vibrational response of a fluid”. This argument is not persuasive.  
The Examiner respectfully submits that Vahlberg already teaches comparing a first vibrational response and a second vibrational response.  Ellson is used as secondary reference for the teaching of the speed of sound changing with temperature disclosed in paragraph 0061.  Ellson in paragraphs 00060-0061 teaches, determining a time difference (change in transit time) in recording the first vibrational response and recording the second vibrational response (sampling sound reflected from microplate), the time difference being proportional to the change in the temperature in the object (temperature dependence of the speed of sound can be detected).  Therefore, Vahlberg as modified by Ellson teaches the claimed language as claimed in claim 1.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Vahlberg with the teachings of Ellson.  One would be motivated to make this combination in order to accurately determine the temperature change of the object.
The Examiner respectfully submits that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues in pages 9-10 of the Remarks that Maris does not teach “extracting oscillation periods of the first vibrational response of the object.  This argument is not persuasive.
The Examiner respectfully that Maris discloses in column 41, line 41 through column 42, line 25 extracting oscillation periods (measurements of the oscillation period; see column 42, lines 2-3) of the first vibrational response of the object (sample’s surface; see column 42, lines 4-5). Therefore, the combination of Vahlberg as modified by Maris teaches the invention as claimed in claim 19. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Vahlberg with operation (e) including: extracting oscillations periods of a first waveform of the first vibrational response of the object; determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the oscillations periods of the first waveform; extracting oscillations periods of a second waveform of the second vibrational response of the object; determining a second time, wherein the second time is a period of time between the application of the second mechanical pulse to the object and the oscillations periods of the second waveform; and determining a time difference between the first time and the second time, wherein the time difference is proportional to a change in the temperature in the object as taught by Maris.  One would be motivated to make this combination in order to provide an ultrafast non-destructive optical technique to measure thermal properties of an object.
The Examiner respectfully submits that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855